An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

SUPREME COURT
OF
N EVAQA

CLERK'S DRDEH

V you-194'; was

 

IN THE SUPREME CDURT OF THE STATE OF NEVADA

 

 

CHANDRAS EKHAR REBD‘Y NARAIA, No. 68251
Appellant,
"VS.  2'" ';
NAGESWARA RAG ANKAMMA, AfK/A F l... E 
NAGESHWAR ANKAMMA, WA ; 9 4
NAGESHWAR ANMMA, AMA I NOV 3915

NAGESHWAR ANKAM, '*
 

 

ORDER DISMISSING APPEAL
Pursuant to the stipulation of the partiea, anti cause
appearing, this appeal is dismissal The parties shall bear their own costs
and attorney fees. NRAP 4260).

It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

cc: Hon. Ronald J. Israel, District Judge
Carroll, Kelly, Trotter, Franzen, 8:: McKenna & Peabody

Nageswara Rac- Ankamma
Eighth District Court Clerk